DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims do not particularly point out and distinctly claim the invention, in that scope of invention has not been sufficiently defined, making the boundaries of the scope of claim language unclear.  See MPEP 2173.  The claims lack sufficient structural and/or functional language required to clearly define the scope of a distinct operable invention.  Some examples of this lack of structural and/or functional language include the following:  
In claim 1, line 1, “particularly” renders the claim indefinite. 
In claim 1, line 1, it is suggested after “appliances,”, --the door locking device—be inserted, for clarity.
In claim 1, it is unclear exactly what “characterized” is referring to.
In claim 1, “a direction substantially perpendicular to the yoke” is indefinite, since such a direction is not adequately defined in terms of a dimensional surface or plane of the yoke.
In claim 1, “opposite sides of the magnet part” is indefinite, in that it is unclear exactly what constitutes an opposite orientation relative to the claim elements.
In claim 1, in “connected at an angle…”, it is unclear how and in what way such an angle is oriented and defined relative to a particular surface or plane of the invention.
In claim 1, it is unclear in the context of the claim language how, in what way, and by what means does the claimed invention function as a door-locking device.  Currently no locking function can be determined from the claim language.  Further, it is unclear and not fully understood from the claim language how the various components of the claim function together to achieve a particular aim of the door-locking device.  
Similar 112 issues as above are found throughout the remaining claims.

Allowable Subject Matter
Claims 1-7, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/Primary Examiner, Art Unit 3675